Exhibit 16.1 SMSA Crane Acquisition Corp. File No. 000-53800 Form 8-K/A August 1, 2013 Letterhead of S. W. Hatfield, CPA August 1, 2013 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549-2001 Gentlemen: On August 1, 2013, this Firm received a draft copy of a Current Report on Form 8-K/A to be filed with the Commission on August 1, 2013 by SMSA Crane Acquisition Corp. (SEC File # 000-53800, CIK:1473287 (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Public Accountant. We have no disagreements with the statements made in the draft Form 8-K/A,Item 4.01 disclosures which we read and consent that this letter may be filed as an exhibit to the registrant's Form 8-K/A. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
